DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites:
14.  The air filter medium according to claim 1, wherein the amount of the flame retardant is in a range of 1–15% by mass.  Emphasis added.

Claim 14 is indefinite because the claim does not explain what is meant by the phrase “by mass” (by mass of what?).  Claim 1 indicates that the flame retardant is in a range of 1 to 20% by mass based on the flame-retardant fibrous sheet, which is taken as 100% by mass.  Therefore, to overcome the rejection, claim 14 could be rewritten as:
14.  The air filter medium according to claim 1, wherein the amount of the flame retardant is in a range of 1–15% by mass based on the flame-retardant-containing fibrous sheet, which is taken as 100% by mass.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koslow, US 2004/0255785 A1 in view of Skirius et al., US 2008/0022645 A1 in further view of Huizing, US 2012/0061045 A1 in further view of Sakamoto, US 2013/0111861 A1 in further view of Wang et al., US 2016/0002929 A1 or Morikawa et al., US 2009/0090481 A1, and optionally in view of Roemmler, US 2002/0168314 A1. 
Claim 1 describes an air filter medium.  The filter medium comprises a plurality of fibrous sheets, and at least one interlaminar space between the adjacent layers of the sheets.  At least one of the interlaminar spaces comprises expandable graphite, a binder and deodorant particles.  The deodorant particles are disposed in the interlaminar space that has the expandable graphite and the binder.  The expandable graphite has an expansion initiation temperature of 300 to 800°C. The expandable graphite expands on heating to a temperature between 800 to 1000°C, in an expansion ratio of 50 or higher.  The expandable graphite in an unexpanded state has a diameter between 100 to 800 µm.  The deodorant particles have a diameter between 100 to 800 µm.  The filter medium further comprises a flame retardant other than the heat-expandable particles.  The flame retardant is contained in at least one of the fibrous sheets.  An amount of the flame retardant is in a range of 1 to 20% by mass based on the fibrous sheet.
Koslow disclsoes a filter medium 10 that can be used in an HVAC system to defend against threats such as nuclear, biological, and chemical attacks.  See Koslow Fig. 1, [0001], [0014].  The filter medium 10 comprises a plurality of stacked fibrous sheets (first and second substrates 12, 14) with an interlaminar space (composite layer 16) between the fibrous sheets 12, 14.  Id.  The interlaminar space 16 comprises a binder (binder material), deodorant particles (activated carbon particles), and inorganic additives.  Id. at [0014], [0015].  The deodorant particles (activated carbon particles) are 12x30 mesh in size (i.e., 595–1,680 µm in diameter)1.  Id. at [0016].  The additives are made from inorganic materials.  Id. at [0015].

    PNG
    media_image1.png
    738
    1070
    media_image1.png
    Greyscale

Koslow differs from claim 1, because it does not disclose that the interlaminar space 16 comprises expandable graphite with a diameter between 100 to 800 µm, with an expansion initiation temperature between 300 to 800°C, wherein the expandable graphite expands, upon heating to a temperature between 800 to 1000°C in an expansion ratio of 50 or higher.
Koslow also differs from claim 1, because it fails to disclose that the fibrous sheets 12, 14 comprise a flame retardant.  
But, as noted, the filter medium 10 is used in an HVAC system to defend against threats such as nuclear, biological, and chemical attacks.  See Koslow Fig. 1, [0001], [0014].
Skirius teaches that it is beneficial to include a flame retardant material with an HVAC filter media to reduce the chance of ignition.  Skirius [0083].  As such, because Koslow’s filter 10 is used to defend against attack, it would have been obvious to apply flame retardant to various parts of the filter 10 prevent ignition, to ensure survivability.  Skirius teaches that the flame retardant can be applied to the fibrous material of the filter.  Skirius [0083].  Therefore, it would have been obvious to apply flame retardant to the fibrous sheets 12, 14 in Koslow to prevent ignition.  Additionally, Huizing teaches that expandable graphite particles are suitable flame retardants that can coated on an air handling membrane to improve its flame resistance.  Huizing [0065].  Graphite is an inorganic material.  Because Koslow’s interlaminar space 16 contains “inorganic additives,” it would have been obvious to include expandable graphite particles to the interlaminar space to prevent ignition.  
It also would have been obvious to use routine experimentation to optimize the content of the expandable graphite particles in the interlaminar space, and the amount of flame retardant applied to the fibrous sheets 12, 14—in order to provide a sufficient amount of protection against ignition.  See MPEP 2144.05(II). A person ordinary skill in the art would have a reasonable expectation of success in achieving the claimed ranges, because Sakamoto teaches that a filter material, comprising 5 wt% of flame retardant, has sufficient flame resistance.  Sakamoto [0101].
It also would have been obvious to use routine experimentation to optimize the diameter of the expandable graphite particles.  MPEP 2144.05(II).  Additionally, it would have been obvious for the expandable graphite particles to have a diameter between 30 µm–1.5 mm, with an expansion initiation temperature between 100 to 280°C, because Wang teaches that it is common for expandable graphite particles to have these properties.  Wang [0033], [0040].  An expansion initiation temperature of 280°C is close enough to the lower limit of the claimed range (300°C) to establish a prima facie case of obviousness.  MPEP 2144.05(I).  An expansion initiation temperature of 280°C would not perform substantially differently from an initiation temperature of 300°C because the disclosure states that the expansion initiation temperature can range from 150°C to 800°C.  Spec. dated Sept. 25, 2017 (“Spec.”) [0021].  The Examiner takes official notice that the heat expandable graphite will expand on heating to a temperature between 800–1000°C in an expansion ratio of 50 or higher because this graphite has the same structure as the claimed heat expandable graphite.  See MPEP 2112.01.  This finding of official notice is admitted prior art because it was raised in the previous rejection, but the Applicant has failed to traverse it.  Non-Final Act. dated Feb. 10, 2021 (“Non-Final Act.”) [0014]; MPEP 2144.03(C).  Additionally, it would have been obvious for Wang’s expandable graphite to expand upon heating to a temperature between 900 to 1,000°C, in an expansion ratio of 100 to 150 because Roemmler teaches that expandable graphite commonly have these properties.  Roemmler [0013].
Alternatively, it would have been obvious for the expandable graphite particles to have a diameter between 50 to 800 µm, with an expansion initiation temperature between 130 to 350°C, because Morikawa teaches that burn resistant expandable graphite particles commonly have these properties.  Morikawa [0105].  It also would have been obvious for the expandable graphite particles to expand upon heating to a temperature between 900 to 1,000°C, in an expansion ratio of 100 to 150 because Roemmler teaches that expandable graphite commonly have these properties.  Roemmler [0013].
Claim 2, requires that for the air filter medium according to claim 1, the binder is selected from the group consisting of thermally adhesive particles and thermally adhesive fibers.  
Koslow teaches that its binder is low density polyethylene binder particles (Koslow [0015]) which corresponds to the “thermally adhesive particles.”
Claim 6 requires for the filter medium of claim 1, at least one of the fibrous sheets is nonwoven fabric comprising thermoplastic fibers as a main component.
Koslow teaches this feature because the first and second substrates, 12, 14 can be made from non-woven materials such as spun-bonded polyester. Koslow [0014].
Claim 10 requires for the filter medium of claim 1, the deodorant particles are activated carbon.
In Koslow, the deodorant particles are activated carbon. Koslow [0014].
Claim 13 requires for the filter medium according to claim 1, the expandable graphite is a graphite into which sulfuric acid, or nitric acid has been intercalated.
It would have been obvious for the expandable graphite used with Koslow to be a graphite into which sulfuric or nitric acid has been intercalated because Roemmler teaches that expandable graphite is commonly manufactured by intercalating graphite with sulfuric or nitric acid.  Roemmler [0013].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koslow, US 2004/0255785 A1 in view of Skirius et al., US 2008/0022645 A1 in further view of Huizing, US 2012/0061045 A1 in further view of Sakamoto, US 2013/0111861 A1 in further view of Wang et al., US 2016/0002929 A1 or Morikawa et al., US 2009/0090481 A1 in further view of Dauber et al., US 2007/0157588, and optionally in view of Roemmler US 2002/0168314 A1.
Claim 7 requires that for the filter medium of claim 1, at least one of the fibrous sheets is a nonwoven electret fabric.  
Koslow teaches that its first and second substrates 12, 14 can be made from a spun-bonded polyester such as the material, Reemay.  Koslow [0014].  Kowlow does not disclose the substrates 12, 14 being a nonwoven electret fabric.  However, Dauber teaches that an electret fabric such as GORE-TRET is a substitute for Reemay, as providing a support layer for a filter material.  Dauber [0055].  Therefore, it would have been obvious to use an electret fabric such as GORE-TRET as the substrates 12, 14 because the selection of a known material based on the suitability of its intended use is within the ambit of a skilled artisan.  MPEP 2144.07.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koslow, US 2004/0255785 A1 in view of Skirius et al., US 2008/0022645 A1 in further view of Huizing, US 2012/0061045 A1 in further view of Sakamoto, US 2013/0111861 A1 in further view of Wang et al., US 2016/0002929 A1 or Morikawa et al., US 2009/0090481 A1, optionally in view of Israel et al., US 2016/0074789 A1, and optionally in view of Roemmler US 2002/0168314 A1.
Claim 14 requires for the filter medium of claim 1, the amount of the flame retardant is in a range of 1 to 15% by mass.
Sakamoto discloses that 5 wt% of flame retardant is sufficient to provide flame retardancy to an air filter.  See Sakamoto [0101].  Therefore, it would have been obvious for the fibrous sheets 12, 14 in Koslow to comprise this amount of flame retardant.  The numerical value of 5 wt% is within the claimed range of 1 to 15% by mass.
Additionally, Israel discloses a flame retardant that is applied to air filtration media, in an amount between 5 and 50% by weight of the filter media. See Israel [0025].  The flame retardant in Israel is beneficial because it does not have significant negative impact on various properties of the filter media.  Id. at [0036].  It would have been obvious for the fibrous sheets 12, 14 in Koslow to be treated with Israel’s flame retardant, in the percentage prescribed, to prevent negative impacts on the properties of the fibrous sheets.  The prior art range of the flame retardant being 5 to 50% of the weight of the filter media overlaps with the claimed range of 1 to 15% by mass, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Response to Arguments
The Applicant argues that it would not have been obvious for the flame retardant in the fibrous sheets 12, 14 in Koslow to be provided in an amount of 1 to 20% by mass, in view of Sakamoto.  See Applicant Rem. filed June 16, 2022 (“Applicant Rem.”) 5, 6.  Rather, Sakamoto’s disclosure fails to provide any information about the flame resistance of the material.  Id.
The Examiner respectfully disagrees.  Sakamoto describes a nonwoven filter material, that is treated with 5 wt% of a phosphorous-based flame retardant.  See Sakamoto [0101].  The flame retardant is applied to the filter material, so that the filter material has flame resistance.  Otherwise why would the flame retardant be applied at all?  Therefore, it would have been obvious for the amount of flame retardant applied to the fibrous sheets 12, 14 in Koslow to be around 5 wt%, because this amount was understood in the art, at the time of filing, as being sufficient to provide at least some flame resistance to a filter material.
The Applicant additionally maintains that the claimed numerical ranges are critical.  See Applicant Rem. 6.  For instance, the Applicant argues that Example 1 has a pressure loss of 8 Pa, whereas Comparative Example 5 has a pressure loss of 30 Pa.  Id.  The Applicant argues that, in Example 1, it is the combination of the heat expandable graphite and flame retardant, within the claimed ranges, which causes the reduced pressure loss.  See Applicant Rem. filed Dec. 23, 2021 6.  
The Examiner respectfully disagrees.  The pressure loss of a filter material is represented by the formula:

    PNG
    media_image2.png
    136
    265
    media_image2.png
    Greyscale

See Walls et al., US 2011/0174158 A1 [0096].
This formula shows that the pressure drop of a filter material is directly proportional to its basis weight (solidity) and thickness.  This is because, in the formula, µ is gas viscosity, h is media thickness, α is media solidity (basis weight), Rf is the radius of the fibers in the filter, and U0 is face velocity.  Id.  
In the Applicant’s disclosure, Comparative Example 5 would be expected to have a larger pressure drop than Example 1, without the additives, because Comparative Example 5 has a larger solidity and thickness than Example 1.  Specifically, Comparative Example 5 has a basis weight of 352 g/m2 and a thickness of 1.10 mm, while Example 1 has a basis weight of 74 g/m2 and a thickness of 0.65 mm.  See Spec. dated Sept. 25, 2017 (“Spec.”) Tables 1 and 3, [0150], [0152].
Therefore, the comparison between Example 1 and Comparative Example 5 does not illustrate that adding expandable graphite and flame retardant to a filter material, in the claimed ranges, will yield the unexpected result of reducing pressure loss.  Rather, difference in pressure loss between Example 1 and Comparative Example 5 results because Comparative Example 5 has a larger thickness and solidity than Example 1. 
The Applicant also compares Examples 4 to 8 with Comparative Example 5 in arguing that the numerical ranges produce the unexpected result of reducing pressure loss without deteriorating flame retardancy.  See Applicant Rem. filed June 16, 2022, 7.
The Examiner respectfully disagrees.  The difference in pressure loss between Comparative Example 5 and Examples 4 to 8 results because Comparative Example 5 is thicker and has a larger solidity than Examples 4 to 8.  Specifically, Comparative Example 5 has a thickness of 1.10 mm and solidity of 352 g/m2.  Examples 4 to 8 each have a solidity of 200 g/m2 and a thickness of 1.01, 1.02, 1.04, 0.99 and 1.01 mm, respectively.  Because pressure loss is directly proportional to the thickness and solidity of a filter material, Comparative Example 5 would have been expected to have a larger pressure loss than Examples 4 to 8, as Comparative Example 5 is thicker and has a larger solidity than the examples.  As such, the difference in pressure loss between Comparative Example 5 and Examples 4 to 8 does not illustrate criticality of the claimed numerical ranges.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Fassel et al., US 2014/0033926 (“Fassel”) [0050].